DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (a head and neck covering) in the reply filed on August 29, 2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Accordingly, claims 1-20 are pending in this application, with an action on the merits to follow regarding claims 1-16.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the securing component (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securing component” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 (and claims 2-12 and 14-16 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “a bottom edge that conforms and ties around a nape of a neck of the wearer”.  First, it is unclear how the bottom edge itself ties around the nape of the neck of the wearer as the bottom edge itself does not have a mechanism for tying. Further, it is unclear if “a neck” is referring to the same neck recited in the preamble or a different neck.  For purposes of examination, Examiner has interpreted the claim to mean, “a bottom edge that is configured to conform[[s]] the neck of the wearer and is configured to be secured around the nape of the neck via a right tie panel and a left tie panel” and suggests amending accordingly. Otherwise, the limitation referring to the tying can be deleted and/or moved after the tie panels are claimed.
Claim 13 is indefinite as it recites, “a bottom edge that conforms and ties around a nape of the neck of the wearer”.  It is unclear how the bottom edge itself ties around the nape of the neck of the wearer as the bottom edge itself does not have a mechanism for tying.  For purposes of examination, Examiner has interpreted the claim to mean, “a bottom edge that is configured to conform[[s]] and is configured to be secured around the nape of the neck via a right tie panel and a left tie panel” and suggests amending accordingly.   Otherwise, the limitation referring to the tying can be deleted and/or moved after the tie panels are claimed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 13 (and claims 2-12 and 14-16 at least for depending from a rejected claim) are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1 and 13 each recites, “a bottom edges that conforms and ties around a nape of a/the neck of a wearer… wherein the right tie panel and the left tie panel are tied together and secured around the neck of the wearer,….”  As such, Applicant has positively recited and claimed a human body part, because a wearer’s neck is actively being recited as being conformed to, tied around and secured around within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, "a bottom edges that is configured to conform[[s]] and tie[[s]] around a nape of a/the neck of a wearer… wherein the right tie panel and the left tie panel are configured to be tied together and secured around the neck of the wearer,….”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 11 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrich (US 2007/0266476).
Regarding claim 1, Ulrich discloses a head and neck covering (Figs. 1-4) to protect a neck and a back of a wearer (best seen in Fig. 2), the head and neck covering comprising: a hood component to cover a head of the wearer (as can be seen in annotated Fig. 2); an exterior surface (see annotated Fig. 4); an interior surface (see annotated Fig. 4); a bottom edge (see annotated Fig. 2) that conforms and ties around a nape of a neck of the wearer (as it is made of flexible fabrics and the hood can tie around the neck); a right tie panel (see annotated Fig. 4) that extends from a right base of the hood component (see annotated Figs. 5-7, Examiner notes base is similar to base 118 of the instant application as the instant application recites in para. 0028, “The tie panels 110, 112 are an extension of the hood component 102 and can be sewn to the hood bases 116, 118 or the hood component 102 and the tie panels 110, 112 can be formed of a single piece of material” and therefore the base of the hood component can be an imaginary line separating the hood portion from the tie portion); and a left tie panel (see annotated Fig. 4) that extends from a left base of the hood component (see annotated Figs. 5-7, Examiner notes base is similar to base 118 of the instant application as the instant application recites in para. 0028, “The tie panels 110, 112 are an extension of the hood component 102 and can be sewn to the hood bases 116, 118 or the hood component 102 and the tie panels 110, 112 can be formed of a single piece of material” and therefore the base of the hood component can be an imaginary line separating the hood portion from the tie portion), wherein the right tie panel and the left tie panel are tied together and secured around the neck of the wearer (as the right and left tie panels are capable of tied together under the chin of the wearer thereby securing them and the hood and the bottom edge around the neck of the wearer).
Regarding claim 7, Ulrich discloses wherein the exterior surface and the interior surface (see annotated Fig. 4) comprise two different materials attached together (as disclosed in paras. 0040-0041, the head covering can be made of 2 layers, and when constructed into a final unit, they are attached together via routine sewing operations).
Regarding claim 11, Ulrich discloses wherein the right tie panel and the left tie panel (see annotated Fig. 4) are secured together via a securing component (magnets a/b; Examiner notes “securing component” has been interpreted under 35 USC 112(f) and para. 0028 of the instant application describes a “means for fastening tie panels together” as “one or more Velcro*, hook and loop fasteners, snap buttons, and/or clips, etc.” and as the magnets of Ulrich connect together to secure the tie panels to each other, they can be considered at least a functional equivalent of Applicant’s “securing component”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich as applied to claim 1 above, and further in view of Williams (US 5832538).
Regarding claim 2, Ulrich discloses all the limitations of claim 1 above and wherein the head covering can be made for a variety of weather conditions (see para. 0035), but does not expressly disclose the hood component is manufactured of a water absorbent material.
Williams teaches protective headwear wherein the hood component (12) is manufactured of a water absorbent material (as inner layer 16 of the hood component can be a water absorbent material, see col. 3, lines 63-67).
Ulrich and Williams teach analogous inventions in the field of head and neck coverings for protecting the wearer’s head and neck.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make at least part of the hood component of Ulrich of a water absorbent material as taught by Williams so that it “may be comfortable worn against the skin and the scalp” (see col. 3, lines 63-67 of Williams) while still protecting the head and neck of the wearer.

Claim(s) 3 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich as applied to claim 1 above, and further in view of Dolby (US 2008/0216211).
Regarding claim 3, Ulrich discloses all the limitations of claim 1 above and wherein the head covering can be made for a variety of weather conditions (see para. 0035), but does not expressly disclose wherein the hood component is manufactured of a bamboo.
Dolby teaches a head covering wherein the hood component (analogous to headband 10) is manufactured of a bamboo (see para. 0025).
Ulrich and Dolby teach analogous inventions in the field of head and neck coverings for protecting the wearer’s head and neck.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the hood component of Ulrich of bamboo as taught by Dolby as bamboo is a naturally hypo-allergenic and anti-microbial and can therefore be more comfortable for those with sensitive skin and retains less odor than other fibers.
 
Claim(s) 4-6 and 8 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich as applied to claim 1 above, and further in view of Mills (US 6789266).
Regarding claim 4, Ulrich discloses all the limitations of claim 1 above, but does not expressly disclose wherein the hood component is a single piece of material.
Mills teaches a head and neck covering wherein the hood component (14) is a single piece of material (see col. 4, lines 30-31).
Ulrich and Mills teach analogous inventions in the field of head and neck coverings for protecting the wearer’s head and neck.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the hood component of Ulrich of a single piece of material as taught by Mills in order to simplify the pattern structure of the head covering therefore saving time and money in costly cutting and sewing operations during manufacturing.
Regarding claim 5, Ulrich discloses wherein the hood has a right head cover portion and a left head cover portion (as the finished hood can be split in half such that there are right and left portions), but does not expressly disclose wherein the right head cover portion and the left head cover portion secured together.
Mills teaches a head and neck covering wherein the hood component (14) comprises a right head covering portion (26) and a left head covering portion (28) secured together (via seam 32).
Ulrich and Mills teach analogous inventions in the field of head and neck coverings for protecting the wearer’s head and neck.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the hood component of Ulrich of a single piece of material with the right and left portions secured together as taught by Mills in order to simplify the pattern structure of the head covering therefore saving time and money in costly cutting and sewing operations during manufacturing.
Regarding claim 6, the modified head covering of Ulrich and Mills discloses wherein the right head cover portion and the left head cover portion are sewn together along a longitudinal axis (as seam/stitching 32 of Mills, see Fig. 2).
Regarding claim 8, Mills discloses all the limitations of claim 1 above and wherein different numbers of layers can be used depending on a wide variety of environments (see paras. 0035-0042), but does not expressly disclose wherein the exterior surface and the interior surface comprise a single piece of material.
Mills teaches a head and neck covering wherein the interior (16) and exterior surface (18) comprise a single piece of material (see col. 4, lines 30-31).
Ulrich and Mills teach analogous inventions in the field of head and neck coverings for protecting the wearer’s head and neck.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the hood component of Ulrich of a single piece of material as taught by Mills in order to simplify the pattern structure of the head covering such that only one layer is used therefore saving time and money in costly cutting and sewing operations during manufacturing when the head coverings purpose is to be worn in hot conditions when multiply layers would add weight and bulk and making the wearer hotter than necessary.

Claim(s) 9-10 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich as applied to claim 1 above, and further in view of Street (US 2665427).
Regarding claim 9, Ulrich discloses all the limitations of claim 1 above, but does not expressly disclose wherein the bottom edge comprises an elastic material to allow the bottom edge to be secured around the nape of the wearer.
Street teaches head and neck covering wherein the bottom edge (E-F) comprises an elastic material (15, col. 1, lines 50-55) to allow the bottom edge to be secured around the nape of the wearer (see col. 2, lines 30-35).
Ulrich and Street teach analogous inventions in the field of head and neck coverings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added elastic to the bottom edge of the head and neck covering of Ulrich as taught by Street such that the head covering “is held to the head by contraction of the elastic at the nape of the neck” thereby improving the fit of the head covering (see col. 1 lines 4-7 and col. 2, lines 50-55 of Street).
Regarding claim 10, Ulrich discloses wherein the right tie panel and the left tie panel (see annotated Fig. 2) are extensions of the hood component (as can be seen in Figs. 5-7), but does not expressly disclose wherein the tie panels and are sewn to the right base and the left base, respectively.
Street teaches head and neck covering wherein the right tie panel (11) and the left tie panel (12) are sewn (via 19, 20, 21) to the right base (at 19) and the left base (just above 22 in Fig. 6), respectively.
Ulrich and Street teach analogous inventions in the field of head and neck coverings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach the ties of Ulrich via sewing as taught by Street so that the ties can be made of a different material than the hood component so that “the appearance of the turban may be enhance by use of streamers which contrast by color or fabric design from the material of the cap” (col. 2, lines 45-50 of Street).

Claim(s) 12 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich as applied to claims 1 and 11 above, and further in view of Fermanian (US 2019/0142094).
Regarding claim 12, Ulrich discloses all the limitations of claims 1 and 11 above, but does not expressly disclose wherein the securing component comprises a hook and loop fastener.
Fermanian teaches a head and neck covering wherein the securing component (28A/B) securing the tie panels (24/26) together comprises a hook and loop fastener (see para. 0021 where the fastening means can be hook and loop, snaps magnets, etc.).
Ulrich and Fermanian teach analogous inventions in the field of head and neck coverings for protecting the wearer’s head and neck.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the securing means of Ulrich with the securing means, as taught by Fermanian, as a simple substitution of one well known securing means for another in order to yield the predictable result of securely fastening the ties together.

Claim(s) 13-14 and 16 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich, in view of Mills, and in view of Street.
Regarding claim 13, Ulrich discloses a head and neck covering (Figs. 1-4) to protect a neck and a back of a wearer (best seen in Fig. 2), the head and neck covering comprising: a hood component comprising a right head cover portion and a left head cover portion (as the finished hood can be split in half such that there are right and left portions); an exterior surface (see annotated Fig. 4); an interior surface (see annotated Fig. 4); a bottom edge (see annotated Fig. 2) that conforms and ties around a nape of a neck of the wearer (as it is made of flexible fabrics and the hood can tie around the neck); a right tie panel (see annotated Fig. 4) that extends from a right base of the hood component (see annotated Figs. 5-7, Examiner notes base is similar to base 118 of the instant application as the instant application recites in para. 0028, “The tie panels 110, 112 are an extension of the hood component 102 and can be sewn to the hood bases 116, 118 or the hood component 102 and the tie panels 110, 112 can be formed of a single piece of material” and therefore the base of the hood component can be an imaginary line separating the hood portion from the tie portion); and a left tie panel (see annotated Fig. 4) that extends from a left base of the hood component (see annotated Figs. 5-7, Examiner notes base is similar to base 118 of the instant application as the instant application recites in para. 0028, “The tie panels 110, 112 are an extension of the hood component 102 and can be sewn to the hood bases 116, 118 or the hood component 102 and the tie panels 110, 112 can be formed of a single piece of material” and therefore the base of the hood component can be an imaginary line separating the hood portion from the tie portion), wherein the right tie panel and the left tie panel are tied together and secured around the neck of the wearer (as the right and left tie panels are capable of tied together under the chin of the wearer thereby securing them and the hood and the bottom edge around the neck of the wearer).
Ulrich does not expressly disclose wherein the right head cover portion and the left head cover portion are sewn together along a longitudinal axis, and wherein the right tie panel and the left tie panel are sewn to the right base  and the left base, respectively.
Mills teaches a head and neck covering wherein the hood component (14) comprises a right head covering portion (26) and a left head covering portion (28) are sewn together along a longitudinal axis (via seam 32).
Ulrich and Mills teach analogous inventions in the field of head and neck coverings for protecting the wearer’s head and neck.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the hood component of Ulrich of a single piece of material with the right and left portions secured together as taught by Mills in order to simplify the pattern structure of the head covering therefore saving time and money in costly cutting and sewing operations during manufacturing.
The modified head and neck covering of Ulrich and Mills does not expressly disclose wherein the right tie panel and the left tie panel are sewn to the right base  and the left base, respectively. 
Street teaches head and neck covering wherein the right tie panel (11) and the left tie panel (12) are sewn (via 19, 20, 21) to the right base (at 19) and the left base (just above 22 in Fig. 6), respectively.
Ulrich, Mills, and Street teach analogous inventions in the field of head and neck coverings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach the ties of Ulrich via sewing as taught by Street so that the ties can be made of a different material than the hood component so that “the appearance of the turban may be enhance by use of streamers which contrast by color or fabric design from the material of the cap” (col. 2, lines 45-50 of Street).
Regarding claim 14, the modified head and neck covering of Ulrich discloses wherein the exterior surface and the interior surface (see annotated Fig. 4) comprise two different materials attached together (as disclosed in paras. 0040-0041, the head covering can be made of 2 layers, and when constructed into a final unit, they are attached together via routine sewing operations).
Regarding claim 16, the modified head and neck covering of Ulrich discloses all the limitations of claim 13 above, but does not expressly disclose further comprising an elastic material positioned around a periphery of the hood component.
Mills teaches a head and neck covering wherein further comprising an elastic material (elastic strap 66 with tunnel 64) positioned around a periphery (at tunnel 64, best seen in Figs. 1-3 and 7 and disclosed in col. 5, lines 16-23) of the hood component (14).
Ulrich, Mills, and Street teach analogous inventions in the field of head and neck coverings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add elastic around the periphery of the hood component of Ulrich as taught by Mills so that the face opening is held to the head by contraction of the elastic thereby improving the fit of the head covering.

Claim(s) 15 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Ulrich, Mills, and Street as applied to claims 13 and 14 above, and further in view of Grey (US 2008/0235851).
Regarding claim 15, the modified head and neck covering Ulrich discloses all the limitations of claims 13-14 above and wherein the head covering can be made for a variety of weather conditions (see para. 0035), but does not expressly wherein the exterior surface comprises a layer of satin.
Choi teaches a head covering wherein the exterior surface (74 or 75, whichever is worn as the outer layer) comprises a layer of satin (see para. 0069).
Ulrich, Mills, Street, and Choi teach analogous inventions in the field of head coverings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use satin in for the exterior layer of Ulrich as taught by Choi as first Ulrich teaches the head covering can me made for a variety of weather conditions (see para. 0035 of Ulrich) and satin is “easy to care for and easy to wash and dry” (see para. 0069 of Choi) and can enhance the aesthetics of the headwear.

    PNG
    media_image1.png
    592
    395
    media_image1.png
    Greyscale

Annotated Fig. 2 (Ulrich)


    PNG
    media_image2.png
    686
    485
    media_image2.png
    Greyscale

Annotated Fig. 4 (Ulrich)


    PNG
    media_image3.png
    583
    720
    media_image3.png
    Greyscale

Annotated Figs. 5-7 (Ulrich)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are headwear with ties analogous to the claimed invention.  For example, Gettinger (US 3201803), Gettinger (US 3555566), Robinson (US 2003/0074717), and Hood (US D629180) each teach a head covering with ties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732